Title: To Thomas Jefferson from Philip Carrigain, Jr., 3 May 1804
From: Carrigain, Philip Jr.
To: Jefferson, Thomas


          
            Sir,
            Concord New Hampshire May 3d. 1804
          
          I percieve by a newspaper of this date, that Mr. Jonathan Steele declines accepting the Office of Attorney of the U.S. for the District of New Hampshire—The vacancy in that Office occasioned by the appointment of the Hone. John S. Sherburne Esqe. to that of District Judge not being yet supplied I take the liberty with all due respect to solicit for myself the Office of Attorney of the U.S. for this District. As it respects the weight or justness of the claim that I may have to it founded on my moral, professional, and political, reputation, you will hear from others, as it is more proper that you should, than from myself. As it respects my political character however I will venture to premise, for I feel proud in the reflection, that since the commencement of your Administration, my humble abilities have been steadily devoted to its support and previous to that were uniformly and publickly exerted in the diffusion of those correct principles that produced that happy event. And I trust that you will be informed that my exertions have not a little contributed to place the Republican Interest on the flattering ground, on which it now stands in this State. For Sir the Day star has already risen in this heretofore dark quarter, and I trust that the next day of our Public Elections will be a proud one for New Hampshire. I would observe that I can procure the recommendations of all the Republican Represtvs. and Senators in our Legislature, and under that denomination I flatter myself a majority of that body will be comprized, a circumstance the more pleasing from the duties that will devolve upon it at the ensuing session. The Legislature however does not convene till the first wednesday in June. I presume that I shall be recommended by my friends Col. John Langdon, the Republican and I hope the successfull Candidate for Governour, Col. Whipple the Collector of the Revenue, and Col. Sherburne the present District Judge. I only wish that the appointment should correspond with the wishes of a majority of the Republicans throughout this District. If in the expression of those wishes I should be designated and honoured with the appointment, I should endeavour to support in the discharge of the duties of the Office the dignity of that Government to which I have heretofore been so much devoted, and to which as far as I was able I have directed the veneration and confidence of the Citizens of this district. The enclosed Essay
   #The Constitutionalist.
 I take the freedom to transmit  humble testimony of the support that I have been in the habit of contributing through the papers to your Administration. The residue of the Essay was on subjects more local. By this opportunity and under impressions of the most profound respect I entreat You to accept my most fervent wishes for your health and happiness and that you may long be indulged in a succession of the highest satisfaction which the political and literary honours and other enjoyments of this world can afford, and that you may be long continued to promote the prosperity of this happy Country, and finally meet the reward reserved for the Benefactors of Mankind—With these sentiments I remain your obedient and devoted Servant
          
            Philip Carrigain Junr 
          
        